WHITE, Judge.
The question presented by this appeal is whether or not the trial court erred in entering final judgment awarding custody of a six year old male child to its father as petitioner in habeas corpus. The petitioner, in previous judicial proceedings, had been awarded custody.
The appellants, respondents below, are the sister and brother-in-law of the petitioner. They asserted defensively that the child had been abandoned by the petitioner, who is in military service but now assigned to duty within the United States. The petitioner’s former wife, mother of the subject child, appeared before the court and testified in favor of the petitioner.
We have carefully examined the record and find no factual basis for forfeiture of paternal rights or denial of the petitioner’s natural custodial privileges. The appellants are to be commended for their interim care and custody of the child in question, but such custody was permissible only and the trial court appears to have acted to the ultimate best interest of the child. See McCann v. Proskauer, 1927, 93 Fla. 383, 112 So. 621; Hancock v. Dupree, 1930, 100 Fla. 617, 129 So. 822; Frazier v. Frazier, 1933, 109 Fla. 164, 147 So. 464; Foster v. Sharpe et al., Fla.App.1959, 114 So.2d 373.
We find no error in the judgment.
Affirmed.
SHANNON, C. J., and KANNER, J., concur.